Case 1:19-cv-00117-BMC Document 32-4 Filed 12/05/19 Page 1 of 4 PageID #: 835




Christopher Newton
QUEENS LEGAL SERVICES
Attorneys for Defendant Frances Ramos
89-00 Sutphin Blvd, 5th Floor
Jamaica, NY 11435
(347) 592-2200 (main phone)
(347) 592-2251 (direct phone)
cnewton@lsnyc.org


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x   Civil Action No:
AVAIL HOLDING LLC,                                                     19-cv-00117 (BMC)

                                   Plaintiff,

        -against-

FRANCES RAMOS; COMMISSIONER OF SOCIAL
SERVICES OF THE CITY OF NEW YORK SOCIAL
SERVICES DISTRICT; CREDIT ACCEPTANCE
CORPORATION; CITY OF NEW YORK
ENVIRONMENTAL CONTROL BOARD, NEW YORK
CITY TRANSIT ADJUDICATION BUREAU;

                                    Defendants.
-------------------------------------------------------------------x




                  MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT
                   FRANCES RAMOS’ MOTION FOR ATTORNEYS’ FEES
Case 1:19-cv-00117-BMC Document 32-4 Filed 12/05/19 Page 2 of 4 PageID #: 836




                                 PRELIMINARY STATEMENT

       Defendant Frances Ramos, by and through her attorneys Queens Legal Services,

respectfully submits this memorandum of law in support of her application to award attorneys’

fees to Queens Legal Services for the successful defense of this action. This Court has already

determined that Ms. Ramos’ counsel is entitled to attorneys’ fees under Section 282 of New

York’s Real Property Law, and directed Ms. Ramos to submit this motion pursuant to Federal

Rule of Civil Procedure 54(d).

                                          ARGUMENT

       When determining the amount of attorneys’ fees to award under fee-shifting statutes, the

district court regularly uses “the lodestar—the product of a reasonable hourly rate and the

reasonable number of hours required by the case—[to] create[] a ‘presumptively reasonable

fee.’” Millea v. Metro-North R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (internal citations

omitted). In calculating the hourly rate, the court should determine “what a reasonable paying

client would be willing to pay” for the representation. Arbor Hill Concerned Citizens

Neighborhood Ass’n v. County of Albany, 522 F.3d 182, 183-84 (2d Cir. 2011). This figure

“should be ‘in line with those [rates] prevailing in the community for similar services of lawyers

of reasonably comparable skill, experience, and reputation.” Cruz. v. Local Union No. 3 of Itern.

Broth. Of Elec. Workers, 34 F.3d 1148, 1159 (2d Cir. 1994) (quoting Blum v. Stenson, 465 U.S.

886, 896 n.11 (1984).) (alteration in original). The Court may use its own knowledge of billing

rates in the district in making this determination. Small v. New York City Transit Authority, 03-

cv-2139 (SLT)(MDG), 2014 WL 1236619, at * 7 (Mar. 25, 2014) (Go, M.J.).

       “Prevailing rates for experienced attorneys in the Eastern District of New York range

from approximately $300 to $400 per hour.” American Fire and Casualty Co. v. Scott Electrical

Services, LLC, 15-cv-3111(ADS)(AKT), 2017 WL 395207, at * 2 (E.D.N.Y. Jan. 9, 2017)


                                                 1
Case 1:19-cv-00117-BMC Document 32-4 Filed 12/05/19 Page 3 of 4 PageID #: 837




(Tomlinson, M.J.) (adopted 2017 WL 374728 (Jan. 25, 2017) (Spatt, J)). See also, Favors v.

Cuomo, 39 F. Supp. 3d 276 (E.D.N.Y. 2014) (awarding hourly rates up to $450 for senior

counsel in voting rights case); Rodriguez v. Pressler & Pressler, L.L.P., 06-cv-5103 (BMC)(JO),

2009 WL 689056, at *1 (E.D.N.Y. Mar. 16, 2009) (Cogan, J.) (awarding rates of $450 and $300

for experienced attorneys in Fair Debt Collection Practices Act claim).

       Reasonable fees under statutory fee-shifting statutes “are to be calculated according to the

prevailing market rates in the relevant community, regardless of whether the plaintiff is

represented by private or nonprofit counsel.” Blum, 465 U.S. at 896. See also, Miele v. New York

State Teamsters Conference Pension & Retirement Fund, 831 F.2d 407, 409 (2d Cir. 1987) (“we

have recognized that prevailing market rates are fully applicable to fee awards to non-profit

organizations.”). Accordingly, it makes no difference in the determination that Queens Legal

Services is a nonprofit organization that does not charge its clients for services rendered.

       Ms. Ramos’ counsel’s experience and skill are sufficient to justify the requested hourly

rate of $350 in this litigation. Counsel has specialized in the practice of foreclosure defense for

six years, and during that time has been promoted to supervise other attorneys who practice in

the field. (Newton Decl. ¶¶ 12-14.) Moreover, Counsel’s knowledge and experience have been

recognized by his colleagues in the foreclosure defense community, as reflected by the many

continuing legal education courses in which he has been invited to teach other practitioners about

emerging issues in the practice area. (Newton Decl. ¶ 15.)

       Additionally, the amount of time spent by counsel is reasonable. Counsel spent fewer

than 35 hours in drafting pleadings, drafting required initial disclosures pursuant to Rule 26 of

the Federal Rules of Civil Procedure, attending the initial conference, researching, drafting and

filing of Ms. Ramos’ motion for summary judgment and reply papers, and communicating with




                                                  2
Case 1:19-cv-00117-BMC Document 32-4 Filed 12/05/19 Page 4 of 4 PageID #: 838




Ms. Ramos and Plaintiff’s counsel throughout this proceeding.1 That is an eminently reasonable

amount of time to devote to this matter.

       It is respectfully submitted that a reasonable client would have paid the $12,145

requested to defend against the foreclosure of her home and a potential deficiency judgment

following any potential sale of her home. Plaintiff sought to collect nearly $600,0002 from Ms.

Ramos, so this fee is reasonable given the amount in controversy.

                                           CONCLUSION

       For the foregoing reasons, Defendant Frances Ramos respectfully requests that the Court

award attorneys’ fees to Queens Legal Services at a rate of $350 per hour, for 34.7 hours’ worth

of work, totaling $12,145.


Dated: December 5, 2019
       Jamaica, New York


                                                    _________/s/______________
                                                    QUEENS LEGAL SERVICES
                                                    By: Christopher Newton
                                                    Attorneys for Defendant Frances Ramos
                                                    89-00 Sutphin Blvd, 5th Floor
                                                    Jamaica, NY 11435
                                                    (347) 592-2200 (main phone)
                                                    (347) 592-2251 (direct phone)
                                                    cnewton@lsnyc.org




1
  Ms. Ramos is not seeking fees for the preparation of this motion or the proposed judgment, but
reserves the right to seek fees for responding to any potential unreasonable opposition to this
motion from Plaintiff.
2
  In its verified complaint, Plaintiff demanded $580,735.22 “plus any attorneys’ fees, costs,
disbursements, or additional fees that accrue during the pendency of the action.” (Docket No. 1
¶ 24(a)—(c).)


                                                3
